Per Curiam.
Let it be that there is an obligation, in morals, to pay a debt barred by judgment, which will support an express promise to pay it; yet there would be imminent danger of abuse, if equivocal expressions were left to a jury as evidence of it. We put such a debt on a higher footing than a debt barred by the statute of limitations, which requires no greater evidence of a promise to pay it than a distinct and unequivocal admission of continued responsibility for it, as we held in Berghaus v. Calhoun, 6 Watts 219, only because we were trammelled by decision. Here we are at liberty to say, as we would otherwise have done there, that there must be not only an acknowledgement of the debt, but a distinct and formal promise to pay or allow it. And we perceive no such promise here. The witness evidently approached the defendant to entrap him; and yet all he could extract from him was an admission that he had received the money, and a general declaration that “what he had once he would not have again.” This was not a formal and deliberate promise to allow these payments, already judicially passed upon, and the evidence of it was properly excluded.
Judgment affirmed.